DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 11 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 2 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for (1) determining a complete screen reading time taken by a user based on each of a font size, a size of the display, and a space size between words, lines and paragraphs, and (2) determining a partial screen reading time taken by a user based on each of a font size, a size of the display, and a space size between words, lines and paragraphs.
Claim 11 defines the invention in functional language specifying a desired result. The written description fails to provide an algorithm for comparing a complete screen reading time for the at least one portion of the data and an actual complete screen reading time for the at least one portion of the data. Rather, the specification describes comparing a predicted screen reading time to an actual complete screen reading time. Specification ¶ 115.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “wherein one of the plurality of operations is displaying a graphic indication indicting a portion of the data to be scrolled out within a predetermined time.” The phrase “a graphic indication indicting a portion of the data to be scrolled out” appears to contain a typographical/grammatical error which renders the meaning of the limitation unclear. The verb “indict” means to charge with a crime. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 12, and 14-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 may be characterized as a method for measuring reading parameters. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2)(III). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
Activities between multiple people and activities between a person and a computer may constitute methods of organizing human activity. MPEP § 2106.04(a)(2)(II).
The limitations “detecting data presented on a display of the electronic device,” “determining reading parameters associated with the data … wherein the reading parameters comprises at least one of a complete screen reading time taken by a user to completely read the data presented on the display of the electronic device, a partial screen reading time taken by the user to read at least one portion of the data, a scroll distance per one scrolling action on the display, or a data reading time which is a time taken to completely read the data presented on the display,” and “performing a plurality of operations based on the reading parameters” encompass methods of organizing human activity and/or mental processes. A human may observe data displayed on an electronic device. A human may observe reading parameters such as reading time/scroll distance. A human may perform innumerable operations based on observed reading parameters. For example, a human may record the observed reading parameters with a pen and paper.
Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional element of performing the claimed process using a display of an electronic device. A display is generic computer technology. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
As discussed above, the additional elements of performing the claimed process using a display of an electronic device amounts to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion: Ineligible
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 2, which depends on claim 1, is directed to determining reading time based on observable features. This limitation encompasses a method of organizing human activity and/or mental process. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 1, is directed to determining a context of data and determining reading parameters based on the context of the data. This limitation encompasses a method of organizing human activity and/or mental process. Therefore, the claim is not patent eligible.
Claim 4, which depends on claim 1, is directed to determining context of the data based on observable features. This limitation encompasses a method of organizing human activity and/or mental process. Therefore, the claim is not patent eligible.
Claim 12, which depends on claim 1, is directed to displaying a graphic indicator indicating reading progress. The user interface is recited at a high-level of generality. The recitation of a generic user interface neither integrates the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 
Claim 14, which depends on claim 1, is directed to receiving data as a text message, transmitting the reading time as a text message, and displaying the reading time. These functions are merely insignificant pre-solution/post-solution activity. Additionally, these functions are recited at a high-level of generality. Transmitting data/presenting data is a well-understood, routine, and conventional activity. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1365-1364. Accordingly, the abstract idea neither is integrated into a practical application nor includes additional elements that amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 15, which depends on claim 1, is directed to classifying the importance of blocks of content based on an estimated reading time and visually marking the blocks accordingly. This limitation encompasses a method of organizing human activity and/or mental process. Therefore, the claim is not patent eligible. 
Claim 16, which depends on claim 1, is directed to visually indicating other users in a vicinity of the data based on a reading parameter. This limitation encompasses a method of organizing human activity and/or mental process. Therefore, the claim is not patent eligible. 
Claim 17 is directed to an apparatus that implements the method recited in claim 1. The system/apparatus claim is no different than the corresponding method claim in substance. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rabii et al., US 2013/0152014 A1.
Regarding claim 1, Rabii discloses a method for managing operations on data presented on a display of an electronic device, the method comprising: 
Detecting data presented on a display of the electronic device. In Rabii, data may be presented on a display. Rabii ¶ 41. Changes in the displayed data may be detected. Id. ¶ 27.
Determining reading parameters associated with the data … wherein the reading parameters comprises at least one of a complete screen reading time taken by a user to completely read the data presented on the display of the electronic device, a partial screen reading time taken by the user to read at least one portion of the data, a scroll distance per one scrolling action on the display, or a data reading time which is a time taken to completely read the data presented on the display. In Rabii, a screen reading time may be determined. Rabii ¶ 27.
Performing a plurality of operations based on the reading parameters. In Rabii, lines of text may be scrolled and/or pages of text may be turned based on a determined screen reading time. Rabii ¶ 28.
Regarding claim 2, which depends on claim 1, Rabii discloses wherein the complete screen reading time and the partial screen reading time are determined based on at least one of a font size, a size of the display, or a space size between words, lines and paragraphs. In Rabii, a reading pane may be used to determine a screen reading time. Rabii ¶ 27. The reading pane may be determined based on the size of the display. Id. ¶ 26.
Regarding claim 3, which depends on claim 1, Rabii discloses determining a context of the data, wherein the determining of the reading parameters are performed based on the context of the data. In Rabii, a reading speed may be determined based on context of the data (e.g., user input associated with the data). Rabii ¶ 27.
Regarding claim 4, which depends on claim 3, Rabii discloses wherein the determining of the context of the data comprises determining the context of the data based on at least one of content of the data, a type of the content of the data, a familiarity by the user with the content, a state of the electronic device, a scrolling pattern of the user, a reading proficiency of the user, time of detecting the data, or a location of the electronic device. In Rabii, a reading speed may be determined based on a fixed time period of detecting the data. Rabii ¶ 50.
Regarding claim 12, which depends on claim 3, Rabii discloses wherein one of the plurality of operations is displaying a graphic indicator indicating a progress of reading the data presented on the display of the electronic device. In Rabii, the graphical presentation of the text caused by automatic scrolling may indicate a progress of reading the data. See Rabii ¶ 45.
Claim 17 is drawn to an apparatus that implements the method recited in claim 1. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Allowable Subject Matter
Claims 5-10 contain allowable subject matter.
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144